     Case 1:20-cr-00236-NONE-SKO Document 40 Filed 06/17/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   LAURA D. WITHERS
     ALEXANDRE M. DEMPSEY
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, Ca 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No. 1:20-CR-00236-NONE-SKO

12                                       Plaintiff,      PRELIMINARY ORDER OF FORFEITURE

13                              v.

14   ANTHONY RODRIGUEZ,

15                                       Defendant.

16

17            Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant Anthony Rodriguez, it is hereby ORDERED, ADJUDGED and DECREED as

19   follows:

20            1.        Pursuant to 18 U.S.C. § 2253, defendant Anthony Rodriguez’s interest in the

21   following property shall be condemned and forfeited to the United States of America, to be

22   disposed of according to law:

23                      a. LG cellular telephone, model LM-Q720QM Stylo 5, seized from the defendant

24                          by law enforcement on or about November 20, 2020.

25            2.        The above-listed asset constitutes property which contains visual depictions that

26   have been mailed, or have been shipped or transported using any means or facility of interstate or

27   foreign commerce or in or affecting interstate or foreign commerce, or which were reproduced

28
      PRELIMINARY ORDER OF FORFEITURE                     1
     Case 1:20-cr-00236-NONE-SKO Document 40 Filed 06/17/21 Page 2 of 2


 1   using materials which have been mailed or so shipped or transported, by any means in violation

 2   of 18 U.S.C. § 2251(a).

 3           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

 4   to seize the above-listed property. The aforementioned property shall be seized and held by the

 5   Federal Bureau of Investigation, in its secure custody and control.

 6           4.        a.       Pursuant to 18 U.S.C. § 2253(b), incorporating 21 U.S.C. § 853(n), and

 7   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

 8   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

 9   such manner as the Attorney General may direct shall be posted for at least thirty (30)

10   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

11   United States may also, to the extent practicable, provide direct written notice to any person

12   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

13   substitute for published notice as to those persons so notified.

14                     b.       This notice shall state that any person, other than the defendant, asserting

15   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

16   days from the first day of publication of the Notice of Forfeiture posted on the official

17   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

18   whichever is earlier.

19           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

20   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253, in which all
21   interests will be addressed.

22
     IT IS SO ORDERED.
23

24       Dated:      June 16, 2021
                                                            UNITED STATES DISTRICT JUDGE
25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        2
